If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                             COURT OF APPEALS


JUAN CARLOS NEGRON,                                                    UNPUBLISHED
                                                                       March 12, 2020
               Plaintiff-Appellee,

v                                                                      No. 350016
                                                                       Wayne Circuit Court
                                                                       Family Division
ASHUNTUS LADAWN WATTS,                                                 LC No. 18-109614-DC

               Defendant-Appellant.


Before: STEPHENS, P.J., and CAVANAGH and SERVITTO, JJ.

PER CURIAM.

        In this child custody action, defendant appeals as of right the trial court’s final custody and
parenting time order granting plaintiff sole legal and physical custody of plaintiff and defendant’s
children, JIN and JJN. On appeal, defendant argues that the trial court erred by denying her motion
for summary disposition under MCR 2.116(C)(4) and her motion for reconsideration because the
trial court lacked subject-matter jurisdiction to make an initial custody determination under MCL
722.1201(1). We disagree.

                                  I. FACTUAL BACKGROUND

        In the summer of 2017, the parties were residing together in Alabama with JIN and JJN.
The parties agreed to send the children to Michigan to live with their maternal grandmother,
Valerie Owens, so that the children could attend school in Michigan for the 2017-2018 school
year. The children moved into Owens’ home in July 2017. Plaintiff came to Michigan to visit the
children and in September 2017, decided to stay in Michigan to live with Owens and help care for
the children.

       The children moved back to Alabama to live with defendant in July 2018. Plaintiff
remained in Michigan. The children resided with defendant and her boyfriend, Steven Weaver in
Alabama. Defendant admitted to Weaver in July 2018, that she hit JIN with a coat hanger, and
Weaver noticed marks on JJN’s leg that also appeared to be caused by a coat hanger. On a separate
occasion, Weaver returned from work and found that defendant left a loaded firearm on the coffee
table while the children were unsupervised. In August 2018, Weaver contacted plaintiff and told


                                                 -1-
plaintiff that he feared for the children’s safety. On August 1, 2018, plaintiff filed a custody
complaint and an ex parte motion in Wayne Circuit Court seeking emergency temporary custody
of the children based upon allegations of abuse. The trial court granted plaintiff’s ex parte motion,
and the children returned to Michigan to live with plaintiff in August 2018.

        On October 9, 2018, defendant filed a motion for summary disposition under MCR
2.116(C)(4), arguing that the trial court lacked subject-matter jurisdiction under MCL 722.1201(1)
to make a custody determination. The trial court took defendant’s motion under advisement. No
order was entered by that judge. The case was re-assigned from the original judicial officer to
another judge who convened an evidentiary hearing regarding the contested issues of parenting
time and custody in May 2019. The court determined that it had subject-matter jurisdiction under
MCL 722.1201(1) because although the children were in Alabama at the time plaintiff filed the
motion for custody, the majority of the children’s time during the six months prior to that filing
was spent in Michigan. Accordingly, defendant’s motion for summary disposition was denied.
The court granted plaintiff sole physical and legal custody of both children. A final order granting
plaintiff custody was entered on June 7, 2019. Defendant filed a motion for reconsideration that
was denied on July 12, 2019.

                                          II. ANALYSIS

       Defendant argues that the trial court erred by denying her motion for summary disposition
under MCR 2.116(C)(4) and her motion for reconsideration because the trial court lacked subject-
matter jurisdiction to make an initial custody determination under MCL 722.1201(1). We
disagree.

         This Court reviews de novo a trial court’s decision on a motion for summary disposition.
El-Khalil v Oakwood Healthcare, Inc, 504 Mich. 152, 159; 934 NW2d 665 (2019). Summary
disposition is proper under MCR 2.116(C)(4) when the trial court lacks jurisdiction over the
subject matter of a claim. Daystar Seller Fin, LLC v Hundley, 326 Mich. App. 31, 34; 931 NW2d
15 (2018). “Whether a trial court had subject-matter jurisdiction over a claim is a question of law
that is reviewed de novo.” Id. (citation and quotation marks omitted).

        Under the Uniform Child Custody Jurisdiction and Enforcement Act, MCL 722.1101 et
seq., a Michigan court has jurisdiction to make an initial child custody determination only if: (1)
Michigan is the home state of the child on the date of commencement of the proceeding, or was
the home state of the child within six months before commencement of the proceeding and the
child is absent from Michigan but a parent continues to live in Michigan, (2) a foreign court does
not have jurisdiction by reason of the child’s residency, or the court of the home state has declined
to exercise jurisdiction on the basis that Michigan is the more appropriate forum, and the child and
his parents have a significant connection with Michigan other than mere physical presence, and
substantial evidence is available in Michigan concerning the child’s care, protection, training, and
personal relationships, (3) all courts having jurisdiction have declined to exercise jurisdiction on
the basis that Michigan is the more appropriate forum, or (4) no court of another state has
jurisdiction. MCL 722.1201(1); Foster v Wolkowitz, 486 Mich. 356, 364-365; 785 NW2d 59
(2010). The physical presence of a party or child is neither necessary nor sufficient to establish
jurisdiction. MCL 722.1201(1)(3); Foster, 486 Mich. at 365.



                                                -2-
        A home state is defined as “the state in which a child lived with a parent or a person acting
as a parent for at least 6 consecutive months immediately before the commencement of a child-
custody proceeding.” MCL 722.1102(g). At the evidentiary hearing, several witnesses testified
that the children lived in Michigan for a period of 12 consecutive months from July 2017 to July
2018. The children began living in Michigan with Owens in July 2017. During that period, Owens
was acting as a parent because she provided for all the children’s needs on a daily basis. Several
witnesses also testified that plaintiff lived in Michigan with the children for a period of 10
consecutive months from September 2017 to July 2018. Thus, the children lived with a parent,
the plaintiff, for at least six consecutive months immediately before the child custody proceeding
was commenced in August 2018. Accordingly, Michigan was the children’s home state under
MCL 722.1102(g). These uncontested facts also support the Michigan court’s jurisdiction under
MCL 722.1101(1). Michigan became the children’s home state in January 2018, more than six
months before plaintiff’s motion for custody was filed in August 2018. Further, while the children
were absent from Michigan when the proceeding was commenced in August 2018, plaintiff
remained in Michigan and continued to reside there. Accordingly, because Michigan was the
children’s home state within six months before the commencement of the proceeding, the children
were absent from Michigan when the proceeding commenced, and plaintiff continued to live in
Michigan, the trial court did not err when it determined that it had subject-matter jurisdiction to
make the initial child custody determination.

        Defendant also asserts that the trial court lacked jurisdiction over this matter because
plaintiff’s ex parte motion for emergency custody was based upon a fabrication of the facts, and
plaintiff did not provide any supporting documents or information to prove that the children were
being abused when the prayer for ex parte relief was filed. We find this issue abandoned for want
of supporting legal analysis. “An appellant may not merely announce [her] position and leave it
to this Court to discover and rationalize the basis for [her] claims, nor may [s]he give only cursory
treatment with little or no citation of supporting authority.” Houghton ex rel Johnson v Keller,
256 Mich. App. 336, 339; 662 NW2d 854 (2003) (citations and quotation marks omitted). “An
appellant’s failure to properly address the merits of [her] assertion of error constitutes
abandonment of the issue.” Id. at 339-340 (citation omitted).

        However, even assuming arguendo that defendant has not abandoned her claim, we find
that the trial court properly exercised jurisdiction over this matter after considering plaintiff’s ex
parte motion for emergency custody. MCR 3.207(B)(1) provides:

       Pending the entry of a temporary order, the court may enter an ex parte order if the
       court is satisfied by specific facts set forth in an affidavit or verified pleading that
       irreparable injury, loss, or damage will result from the delay required to effect
       notice, or that notice itself will precipitate adverse action before an order can be
       issued.

“[A] pleading may be verified merely by the declaration that the statements in the pleading are
true and accurate to the best of the signer’s information, knowledge and belief[.]” Miller v
Rondeau, 174 Mich. App. 483, 487; 436 NW2d 393 (1988). When plaintiff filed the ex parte motion
seeking emergency custody of his children, he alleged that the children were being emotionally,
physically, and verbally abused. Plaintiff also averred, “I declare that the statements above are
true to the best of my information, knowledge, and belief,” and plaintiff signed the motion.


                                                 -3-
Accordingly, plaintiff’s allegations of abuse constituted specific facts set forth in a verified
pleading. Id. For this reason, the trial court properly considered plaintiff’s allegations in
accordance with MCR 3.207(B). Thus, the trial court did not err when it granted plaintiff’s ex
parte motion for emergency custody of the children.

       Affirmed.



                                                           /s/ Cynthia Diane Stephens
                                                           /s/ Mark J. Cavanagh
                                                           /s/ Deborah A. Servitto




                                              -4-